Case 2:18-cv-03632-SDW-LDW Document 200 Filed 04/30/21 Page 1 of 1 PageID: 4222
                                                                                                                                     William C. Baton
                                                                                                                              Phone: (973) 286-6722
                                                                                                                                Fax: (973) 286-6822
                                                                                                                                     wbaton@saul.com
                                                                                                                                       www.saul.com




   VIA ECF                                                                                           April 30, 2021

   The Honorable Leda D. Wettre, U.S.M.J.
   United States District Court
   Martin Luther King, Jr. Federal Building
   50 Walnut Street
   Newark, New Jersey 07102

  Re:     Corcept Therapeutics, Inc. v. Teva Pharm. USA, Inc., Civil Action No. 18-3632

  Dear Judge Wettre:

          This firm, together with Quinn Emanuel, represents plaintiff Corcept Therapeutics, Inc.
  in the above-captioned matter. We write on behalf of all parties regarding the May 7, 2021
  deadline for the parties to complete the depositions of expert witnesses (see D.I. 194).

          Based on counsel and witness availability, we write to respectfully request leave to take
  the depositions of two of the parties’ expert witnesses, Drs. Molitch and Snyder, shortly after the
  May 7 deadline—i.e., on May 13 and May 20, respectively. This would not affect the remainder
  of the deadlines set forth in Your Honor’s March 12, 2021 Amended Scheduling Order (D.I.
  194). Accordingly, if this meets with the Court’s approval, we respectfully request that Your
  Honor sign the below form of endorsement and have it entered on the docket.

          Thank you for Your Honor’s kind attention to this matter.

                                                                               Respectfully yours,



                                                                               William C. Baton
  cc: Counsel of record (via e-mail)

  SO ORDERED:


  __________________________________
  Hon. Leda D. Wettre, U.S.M.J.



           One Riverfront Plaza, Suite 1520      Newark, NJ 07102-5426           Phone: (973) 286-6700      Fax: (973) 286-6800

DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS MINNESOTA NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                                    A DELAWARE LIMITED LIABILITY PARTNERSHIP
